Case 2:20-cv-02085-RSWL-JC Document 36 Filed 07/20/20 Page 1 of 4 Page ID #:380
     Case 2:20-cv-02085-RSWL-JC Document 36 Filed 07/20/20 Page 2 of 4 Page ID #:381



 1                                 I. BACKGROUND
 2          Plaintiff initiated this Action against Defendants
 3 Avis Budget Group, Inc. (“Avis”); Merrill Lynch,
 4 Pierce, Fenner & Smith Incorporated (“Merrill Lynch”);
 5 and Employee Benefits Committee for the AB Car Rental
 6 Services Retirement Savings Plan for Bargaining Hourly
 7 Employees (“Benefits Committee”) (collectively,
 8 “Defendants”) asserting two causes of action under the
 9 Employee Retirement Income Security Act (“ERISA”), 29
10 U.S.C. § 1132.           On June 4, 2020, the parties filed a
11 Notice of Settlement [28]; however, they have yet to
12 submit a joint stipulation of dismissal as outlined in
13 the Notice of Settlement.               See Notice of Settlement
14 1:6-8, ECF No. 28.
15          Subsequently, on July 10, 2020, Merrill Lynch filed
16 a Motion to Dismiss [33].               Simultaneously, Avis and
17 Benefits Committee also filed a joint Motion to Dismiss
18 [34] (collectively, “Motions”) on July 10, 2020.                       The
19 hearings on Defendants’ Motions are set for August 18,
20 2020.        According to Central District Local Rule 7-9,
21 Plaintiff’s Oppositions or Statements of Non-Opposition
22 are therefore due by July 28, 2020.                  C.D. Cal. L.R. 7-
23 9.
24                                 II. DISCUSSION
25          Under the Local Rules, “[a]n attorney may not
26 withdraw as counsel except by leave of court.”                      C.D.
27 Cal. L.R. 82-2.3.2; see also Darby v. City of Torrance,
28 810 F. Supp. 275, 276 (C.D. Cal. 1992).                    “The decision
                                           2
     Case 2:20-cv-02085-RSWL-JC Document 36 Filed 07/20/20 Page 3 of 4 Page ID #:382



 1 to grant or deny counsel’s motion to withdraw is
 2 committed to the discretion of the trial court.”                       Life
 3 Bliss Found. v. Sun TV Network Limited, CV 13-0393-VAP
 4 (SPx), 2014 WL 12613380, at *2 (C.D. Cal. March 7,
 5 2014) (citing Kassab v. San Diego Police Dep’t, No. 07-
 6 cv-1071-WQH (Wmc), 2008 WL 251935, at *1 (S.D. Cal.
 7 Jan. 29, 2008)).            When evaluating requests to withdraw,
 8 courts often consider:
 9     (1) the reasons why withdrawal is sought; (2)
       the prejudice withdrawal may cause to other
10     litigants; (3) the harm withdrawal might cause
       on the administration of justice[;] and (4) the
11     degree to which withdrawal will delay
       resolution of the case.
12 Rapid Growth Tech. SDN BHD v. Kraco Enters., LLC, CV
13 18-3850-MWF (Ex), 2018 WL 6515328, at *2 (C.D. Cal.
14 Sept. 10, 2018) (citation and quotation marks omitted).
15          A request for leave to withdraw must be supported
16 by good cause.           C.D. Cal. L.R. 83-2.3.2.           “Unless good
17 cause is shown and the ends of justice require, no
18 substitution or relief of attorney will be approved
19 that will cause delay in prosecution of the case to
20 completion.”          Id. 83-2.3.5.
21          Here, Plaintiff’s counsel, Peter Borenstein
22 (“Borenstein”), filed the instant Request, submitting
23 Central District Form G-01.                 As the Request indicates,
24 “Court permission for withdrawal or substitution is
25 required if no member of the withdrawing attorney’s
26 firm or agency will remain as counsel of record.”
27 Request 1, ECF No. 35.              Plaintiff’s Request states that
28 Borenstein is seeking to withdraw and Plaintiff is
                                           3
     Case 2:20-cv-02085-RSWL-JC Document 36 Filed 07/20/20 Page 4 of 4 Page ID #:383



 1 choosing to proceed pro se.                 See generally id.
 2          Given that a stipulation of dismissal has yet to be
 3 filed following the parties’ Notice of Settlement, the
 4 Court infers that the parties’ settlement discussions
 5 broke down.          This conclusion is further supported by
 6 Defendants’ recently filed Motions.                  The instant
 7 Request fails to provide any explanation as to why
 8 Borenstein seeks to withdraw at this point in
 9 litigation, less than ten days before Plaintiff’s
10 Oppositions are due to the Court.                  Having considered
11 the potential harm, prejudice, and risk of delay, the
12 Court DENIES the Request.
13                                III. CONCLUSION
14          For the reasons discussed above, the Court DENIES
15 Plaintiff’s Request .
16
17 IT IS SO ORDERED.
18
19 DATED: July 20, 2020                         /s/ Ronald S.W. Lew
20                                             HONORABLE RONALD S.W. LEW
                                               Senior U.S. District Judge
21
22
23
24
25
26
27
28
                                           4
